EXHIBIT 10.1

 

AMENDMENT NO. 1

dated as of June 5, 2007 (this “Amendment”),

to the Second Lien Credit Agreement dated as of May 8, 2007 (the “Credit
Agreement”),

among CRIMSON EXPLORATION INC., a Delaware corporation (the “Borrower”),

the Lenders (as defined in Article I of the Credit Agreement), and

CREDIT SUISSE, as administrative agent (in such capacity, the “Administrative

Agent”) and as collateral agent for the Lenders.

 

A.    Pursuant to the Credit Agreement, the Lenders have made loans to the
Borrower.

B.           The Borrower and the Lenders have agreed to amend the Credit
Agreement as set forth herein.

C.           Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment. (a) The definition of the term “Applicable Percentage” set
forth in Section 1.02 of the Credit Agreement is hereby amended by (i) deleting
the number “150” set forth therein and substituting therefor the number “180”
and (ii) by deleting every instance of the word “Fifty” set forth therein and
substituting therefor the word “Eighty”.

 

SECTION 2. Effectiveness. This Amendment shall become effective as of the date
set forth above on the date on which the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower and the Required Lenders.

 

SECTION 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

SECTION 4. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

CRIMSON EXPLORATION INC.,

by

 

 

/s/ E. Joseph Grady

Name:

E. Joseph Grady

Title:

Senior Vice President & CFO

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually constituting the Required
Lenders and as Administrative Agent,

by

 

 

/s/ James Moran

Name:

James Moran

Title:

Managing Director

 

 

by:

 

 

/s/ Nupur Kumar

Name:

Nupur Kumar

Title:

Associate

 

 

 

 